Matter of Pawelsky v Goggin (2019 NY Slip Op 06606)





Matter of Pawelsky v Goggin


2019 NY Slip Op 06606


Decided on September 18, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 18, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2018-13830
 (Index No. 684/18)

[*1]In the Matter of Andrew J. Pawelsky, appellant,
vEileen J. Goggin, etc., et al., respondents.


Cory H. Morris, Dix Hills, NY, for appellant.
Letitia James, Attorney General, New York, NY (Steven C. Wu and Joshua M. Parker of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Eileen J. Goggin, a Justice of the District Court, Nassau County, to reinstate the petitioner's driver license, which was suspended on June 7, 2018, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (R. Bruce Cozzens, Jr., J.), entered October 10, 2018. The order and judgment granted the respondents' cross motion to dismiss the petition and, in effect, denied the petition and dismissed the proceeding.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
As the Nassau County District Court has vacated the suspension of the petitioner's driver license, any determination by this Court with respect to the instant proceeding will not directly affect the rights of the parties (see Matter of Walters v Delligatti, 78 AD3d 853; Festa v Festa, 76 AD3d 1047). Since the matter does not warrant invoking the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714), we dismiss the appeal as academic.
RIVERA, J.P., AUSTIN, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court